Case 1:20-cv-00243-MJT-CLS Document 14 Filed 09/15/21 Page 1 of 1 PageID #: 952




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

 DASIA KNIGHTON,                                 §
                                                 §
               Plaintiff,                        §   CIVIL ACTION NO. 1:20-CV-243-MJT
                                                 §
 v.                                              §
                                                 §
 COMMISSIONER, SOCIAL SECURITY                   §
 ADMINISTRATION,                                 §
                                                 §
               Defendant.                        §


                ORDER ADOPTING REPORT AND RECOMMENDATION

        The Plaintiff requests judicial review of a final decision of the Commissioner of Social

 Security Administration with respect to her application for disability-based benefits. The court

 referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at

 Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

 court received and considered the Report of the United States Magistrate Judge pursuant to such

 order, along with the record and pleadings. No objections to the Report of the United States

 Magistrate Judge were filed by the parties.

        The court finds that the findings of fact and conclusions of law of the United States

 Magistrate Judge are correct, and the Report of the United States Magistrate Judge is

 ADOPTED. A Final Judgment will be entered separately.

                                          SIGNED this 15th day of September, 2021.




                                                                       ____________________________
                                                                       Michael J. Truncale
                                                                       United States District Judge
